Citation Nr: 0527210	
Decision Date: 10/06/05    Archive Date: 10/17/05	

DOCKET NO.  04-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
back contusion, currently evaluated at 20 percent. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio that granted a rating increase from 
10 percent to 20 percent for the veteran's service-connected 
back contusion.  The veteran, who had active service from 
February 1978 to September 1983, disagreed with the assigned 
rating and appealed that decision to the BVA.  Thereafter, 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's back disability has not been shown to be 
productive of severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

3.  The veteran's residuals of a back contusion are not 
manifested by severe limitation of motion, forward flexion of 
the thoracolumbar spine of less than 30 degrees or 
unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The schedular criteria for a rating evaluation in excess of 
20 percent for residuals of a back contusion have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71, 4.71a, 
Diagnostic Codes 5292, 5295 (2002) and 5299-5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act  

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated March 2003.  This letter, 
provided to the veteran prior to the decision on the merits, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertains to the claim.  

Thereafter, the veteran received the August 2003 rating 
decision, the Statement of the Case and the Supplemental 
Statement of the Case.  Collectively, these documents issued 
in connection with this appeal notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his service-connected disability was rated as 20 
percent disabling.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, private medical 
records and VA medical records are associated with the claims 
file.  Additionally, the veteran was afforded a VA 
examination in order to assess the current severity of the 
veteran's service-connected disorder.  Neither the veteran 
nor his representative have made the RO or the Board aware of 
any additional evidence that needs to be obtained in 
connection with his claim.  Accordingly, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

B.  Evidence.  

Historically, a rating decision dated in August 1984 granted 
service connection for residuals of a back contusion and 
assigned a noncompensable evaluation under Diagnostic Code 
5299.  That decision was based upon a review of the veteran's 
service medical records contained in the file.  The BVA 
affirmed the rating decision in March 1985 and this 
evaluation remained in effect until May 1996, when it was 
increased to 10 percent effective December 11, 1995.  The BVA 
affirmed the rating evaluation in an opinion dated in July 
1998.  Thereafter, in February 2003, the veteran submitted a 
request for an increased evaluation for his service-connected 
disability.

Associated with the claims file are private medical records 
dated from 1995 through 2002.  Specifically, the file 
contains treatment records dated from October 1995 through 
March 2000 from Bruce Willner, D.O. illustrating treatment 
for chronic lumbar back pain.  A private medical record dated 
in April 2000 from the Colonial Therapy Center showed the 
veteran underwent 8 sessions of physical therapy with 
discharge notes indicating that the veteran had equal lateral 
flexion bilaterally within normal limits, right straight 
raise at 70 degrees and left straight leg raise to 80 
degrees.  He had an MRI in October 2001 that showed disc 
desiccation with a slight loss of height.  Additionally, the 
file contains records dated October 2002 through December 
2002 from St. Elizabeth's Hospital Medical Center, Pain 
Management Service, showing the veteran had lumbar epidural 
steroid injections ("LESI") that provided minimal relief.  

The veteran was afforded a VA examination in June 2003, 
during which he complained of soreness and tenderness across 
the back, without radicular pain.  He defined his back 
condition as a chronic ongoing problem rather than one with 
specific flare-ups.  The veteran reported that he could 
perform normal daily activities, but wore a back brace while 
bending, lifting and while at work.  He reported taking 
Darvocet.  The VA examiner noted that a review of the claims 
file, x-rays and past examinations had been normal.  The 
physical examination itself showed that the veteran had some 
tenderness to soreness to pain with palpation across the 
back.  No muscle spasm or sciatic tenderness was noted.  The 
veteran could forward flex to 75 degrees with pain, from 40 
to 75 degrees of flexion.  He could extend, bend and rotate 
to 25/35 degrees with pain.  He could rise over his toes, but 
not over his heels.  X-rays of lumbosacral spine revealed 
minimal degenerative arthritic changes of the lumbosacral 
spine with marginal spur formation and narrowed disc space 
between L5 and S1.  The examiner diagnosed the veteran with 
residual contusion to the lumbar spine and degenerative disc 
disease of the lumbar spine.  He concluded that it was not 
likely the veteran's degenerative disc disease was related to 
his service-connected contusion since all of the veteran's 
past x-rays had been negative.  

In an August 2003 rating decision, the veteran's evaluation 
was increased from 10 percent to 20 percent on the basis of a 
showing of moderate limitation of motion of the lumbar spine 
pursuant to Diagnostic Code 5292 (2003).  The veteran 
submitted a Notice of Disagreement in October 2003.  

Thereafter, in March 2004, the veteran's spouse wrote a 
letter to the BVA reporting that her husband has experienced 
back trouble since he left the Army and that he has always 
been in pain.  She reported that her husband received shots 
for his back as well as pain medication, but that the shots 
did not help his pain.  She asserted that their intimate 
relationship has suffered because of his back pain.    

Dr. Willner submitted a letter dated in May 2004 on the 
veteran's behalf, in which he stated that the veteran had had 
chronic lumbar pain since his fall in the Army in 1983.  He 
noted that the veteran had had minimal numbness in his right 
leg, without weakness, and that his symptoms had not changed 
over the years.  Dr. Willner reported that the veteran has 
pain with prolonged standing or sitting, and had had 
epidurals for pain control since 2002 with good results.  He 
noted that the veteran had full range of motion of his spine, 
and that the veteran was able to do his job as a teamster for 
a local oil company only by taking Darvocet N100 twice a day.    

In June 2004, the veteran provided an additional statement in 
his VA Form 9 appeal form to the BVA, in which he asserted 
that his June 2003 VA examination was insufficient and the 20 
percent disability rating does not compensate him for the 
pain that he has "up and down [,] day to day."  

An October 2004 rating decision denied service connection for 
degenerative disc disease of the lumbar spine.  The veteran 
was sent notice of this decision in a letter dated that same 
month.  The record on appeal does not contain a notice of 
disagreement as to this decision.  

C.  Law and Analysis.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2002 & 2004).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran. See 38 C.F.R. § 4.3.  In addition, a 
disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history. See 38 C.F.R. § 4.1.  Finally, in cases 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. § 4.45.

The veteran is currently assigned a 20 percent disability 
rating for residuals of a back contusion under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5295- 5292 (2002).  
See 38 C.F.R. § 4.27 (2004) (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  However, as there is no 
medical evidence of intervertebral disc disease or 
radiculopathy related to the veteran's service-connected back 
disability and the RO has specifically denied service 
connection for such, this amendment is not relevant to the 
instant appeal.  However, VA subsequently amended the rating 
schedule again for evaluating disabilities of the spine, 
contained in 38 C.F.R. § 4.71a, which became effective on 
September 23, 2003.  The new criteria for evaluating service-
connected spine disabilities are codified at newly designated 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  
However, the Board notes that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to 
September 23, 2002 and September 23, 2003, neither the RO nor 
the Board could apply the revised rating schedule. 

Under the previous Diagnostic Code 5292, the schedular 
criteria contemplate a 20 percent disability rating for 
moderate limitation of motion of the lumbar spine and a 40 
percent disability rating for severe limitation of motion. 
See 38 C.F.R. § 4.71a (2003).  Under Diagnostic Code 5295 
which governs lumbosacral strain, a 20 percent disability 
evaluation is contemplated for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating under this code requires a showing of severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a 
(2002). 

New regulations that became effective on September 23, 2003 
revised the schedular criteria for the rating of spine 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-
5243 (2003).  The revised criteria provide that diseases and 
injuries of the spine will be evaluated under the General 
Rating Formula for Disease and Injuries of the Spine.  Under 
the general formula, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2004).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004). See also 38 C.F.R. § 4.71a, Plate V (2004). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  

When the evidence in this case is considered under the old 
schedular criteria of governing evaluations of service-
connected spinal disorders applicable prior to September 23, 
2003, the Board finds that the evidence of record does not 
establish entitlement to an increased evaluation.  

In this case, the veteran's private medical records show that 
he has a history of chronic low back pain.  However, the 
veteran's private physician reported in May 2004 that the 
veteran had full range of motion of his spine.  The VA 
examination showed that the veteran could forward flex from 
40 to 75 degrees of flexion (with pain occurring at 
40 degrees), and that he could extend, bend and rotate to 25 
degrees with pain.  While the veteran's MRI dated October 
2001 reported a disc desiccation and slight loss of disc 
height at L5 - S1, this is not probative of the degree of 
functional impairment of the veteran's back as evidenced by 
actual range of motion testing.  Based on this evidence and a 
complete review of the claims file, the Board finds that the 
veteran's symptomatology more nearly approximates moderate 
limitation of motion rather than severe limitation; 
therefore, a 20 percent disability rating is appropriate 
under Diagnostic Code 5292.  

Further, the Board finds that the veteran is also not 
entitled to a higher rating evaluation based upon Diagnostic 
Code 5295.  Here, the medical evidence of record does not 
show the veteran to have listing of the whole spine to 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As such, a 40 percent 
evaluation pursuant to Diagnostic Code 5295 which 
contemplates severe lumbosacral strain is not in order.  

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's back disability.  In regards to 
Diagnostic Code 5237, the evidence of record shows that the 
veteran's forward flexion of the thoracolumbar spine is more 
than 30 degrees.  As noted above, the VA examination in this 
case showed that the veteran could forward flex from 40 to 
75 degrees of flexion (with pain occurring at 40 degrees), 
and that he could extend, bend and rotate to 25 degrees with 
pain.  Nothing in the record indicates that the veteran has 
unfavorable ankylosis of the thoracolumbar spine, much less 
the entire thoracolumbar spine.  For these reasons, the 
veteran does not fulfill the criteria for a 40 percent 
disability evaluation under the general rating formula for 
rating diseases and injuries of the spine.    

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
The medical evidence does not support the contention that he 
has additional functional loss as a result of the service-
connected disability.  He is employed as a teamster for a 
local oil company and is able to do his job albeit with the 
assistance of medication.  While the veteran and his wife 
report that the veteran has had consistent, chronic back pain 
(rather than pain associated with flare-ups), this pain has 
been taken into consideration in granting the veteran a 20 
percent disability evaluation, and the record shows no 
additional functional impairment due to pain such that a 
higher evaluation than that currently assigned would be in 
order.  Therefore, the Board finds that consideration of the 
assignment of an increased evaluation under the criteria of 
38 C.F.R. §§ 4.40 and 4.45 is not warranted. See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

As noted above, under the General Rating Formula, objective 
neurologic abnormalities are evaluated separately.  
Therefore, the Board could evaluate the veteran's low back 
disability as sciatica pursuant to Diagnostic Code 8520.  
Under this provision, complete paralysis of the sciatic nerve 
- the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost warrants an 80 percent evaluation.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2004).  Incomplete paralysis of 
the sciatic nerve is evaluated as follows: severe, with 
marked muscular atrophy (60 percent); moderately severe (40 
percent); moderate (20 percent); and mild (10 percent).  Id.  
As noted above, however, there is no objective evidence of 
neurological pathology associated with the veteran's service-
connected back disability such that a separate evaluation for 
neurologic abnormalities would be in order, and the RO has 
specifically denied service connection for degenerative disc 
disease in an October 2004 rating decision.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the veteran that his residuals of a back 
contusion have resulted in marked interference with his 
employability or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the Board concludes that the preponderance of evidence 
is against the veteran's claim for an evaluation in excess of 
20 percent for residuals of a back contusion.  


ORDER

An evaluation in excess to 20 percent for residuals of a back 
contusion is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


